As filed with the Securities and Exchange Commission on October 14, 2010 Registration No. 333-148877 333-154928 333-159835 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GLG Partners, Inc. (Exact name of registrant as specified in its charter) Delaware 20-5009693 (State or other jurisdiction of incorporation) or organization) (I.R.S. Employer Identification No.) 399 Park Avenue, 38th Floor New York, New York 10022 (Address, including zip code, of each registrant’s principal executive offices) GLG Partners, Inc. 2007 Long-Term Incentive Plan GLG Partners, Inc. 2007 Restricted Stock Plan GLG Partners, Inc. 2009 Long-Term Incentive Plan (Full Title of the Plan) Noam Gottesman Chairman of the Board and Co-Chief Executive Officer 399 Park Avenue, 38th Floor New York, New York 10022 (212) 224-7200 (Name, address, including zip code, and telephone number, including area code, of agent for services) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer x Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o EXPLANATORY NOTE DEREGISTRATION OF SECURITIES This Post-Effective Amendment No. 1 (this “Amendment”) to each Registration Statement on Form S-8 (Registration Nos. 333-148877, 333-154928 and 333-159835) (the “Registration Statements”) is being filed for the sole purpose of terminating the Registration Statements and deregistering any unissued shares of the Company’s common stock, par value $0.0001 per share (the “Common Stock”), previously registered under the Registration Statements and issuable under the GLG Partners, Inc. 2007 Long-Term Incentive Plan, the GLG Partners, Inc. 2007 Restricted Stock Plan and the GLG Partners, Inc. 2009 Long-Term Incentive Plan.The Company hereby removes from registration any and all unissued shares of Common Stock registered under the Registration Statements. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Amendment to each of the Registration Statements to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on this 14th day of October, 2010. GLG PARTNERS, INC. By: /s/ Noam Gottesman Noam Gottesman Chairman of the Board and Co-Chief Executive Officer
